Citation Nr: 0122206	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  97-26 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an evaluation in excess of 10 percent for 
epididymitis with residual left epididymal enlargement and 
tenderness.

3.  Whether the veteran filed a timely substantive appeal as 
to the issue of entitlement to service connection for 
athlete's foot.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1955 to August 
1959.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  As a result of the veteran's change in 
residence, his claims file was subsequently transferred to 
the Lincoln, Nebraska RO.  In an August 1999 decision, the 
Board granted entitlement to service connection for 
epididymitis with a swollen left testicle and remanded the 
issue of entitlement to a compensable evaluation for 
hemorrhoids.  

The Board also observed that the veteran may not have filed a 
timely substantive appeal as to the issue of entitlement to 
service connection for athlete's foot and directed the RO to 
provide the veteran with the pertinent laws and regulations 
governing substantive appeals, including the time limitations 
for filing such.  The Board also noted that the veteran 
should be provided with an opportunity to present evidence or 
argument as to the timeliness of his substantive appeal.  In 
a February 2000 supplemental statement of the case, the RO 
determined that a timely substantive appeal had not been 
filed as to the issue of entitlement to service connection 
for athlete's feet.  In April 2000, the veteran filed a VA 
Form 9 substantive appeal and specifically referenced the 
issue of entitlement to service connection for athlete's 
foot.  He also stated that he had submitted papers to appeal 
his claim.  Thus, this issue is before the Board for 
appellate consideration.

In February 2000, the RO issued a statement of the case as to 
the issue of whether new and material evidence had been 
presented to reopen a claim of entitlement to service 
connection for a cardiovascular disorder, to include coronary 
artery disease, hypertension, and heart murmur.  Although the 
veteran filed a VA Form 9 substantive appeal in April 2000, 
he specified the issues of urethritis, epididymitis with left 
epididymal enlargement, chronic hemorrhoids, and athlete's 
foot.  He did not express an intention to appeal the issue of 
whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
cardiovascular disorder, to include coronary artery disease, 
hypertension, and a heart murmur.  As the veteran has not 
filed a substantive appeal as to that issue, it is not before 
the Board for appellate consideration.  See 38 C.F.R. 
§ 20.202 (2000).  

In a February 2000 rating decision, the issue of whether new 
and material evidence had been presented to reopen a claim of 
entitlement to service connection for urethritis was 
deferred.  In a June 2000 letter to the veteran, the RO 
informed him that his claim had been denied in April 1996 and 
a timely appeal had not been filed.  The RO also informed the 
veteran that new and material evidence was required to reopen 
his claim.  The RO provided examples of new and material 
evidence and requested that the veteran submit this evidence 
within 60 days.  The RO has not issued a rating decision as 
to the issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for urethritis.  Thus, this matter is referred to 
the RO for appropriate action.  

Finally, for reasons that will become apparent, the issue of 
entitlement to an evaluation in excess of 10 percent for 
epididymitis with residual left epididymal enlargement and 
tenderness will be addressed in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  Service-connected hemorrhoids are manifested by 
subjective complaints of pain, itching and bleeding occurring 
on an average of once a month and relieved in part by the use 
of suppositories, but without medical evidence of large, 
thrombotic or irreducible hemorrhoids, excessive redundant 
tissue, persistent bleeding, or secondary anemia.  

2.  In a March 1996 rating decision, the RO denied 
entitlement to service connection for athlete's foot; the 
veteran was notified of that determination in April 1996.

3.  In March 1997, the veteran submitted a notice of 
disagreement as to several issues, including entitlement to 
service connection for athlete's foot.  

4.  The RO issued a statement of the case as to several 
issues, including the issue of entitlement to service 
connection for athlete's foot, in July 1997.

5.  The veteran submitted a VA Form 9 in September 1997 
specifying four issues, but did not include the issue of 
entitlement to service connection for athlete's foot.

6.  The veteran did not file a substantive appeal as to the 
issue of entitlement to service connection for athlete's foot 
within 60 days of the issuance of the statement of the case.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000).

2. The veteran failed to submit a timely substantive appeal 
as to the March 1996 rating decision denying entitlement to 
service connection for athlete's foot, the Board lacks 
jurisdiction over this matter and the appeal must be 
dismissed.  
38 U.S.C.A. § 7105 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp.  2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to these issues.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a compensable 
evaluation for hemorrhoids and the timeliness of a 
substantive appeal.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded 
two hearings before a Member of the Board.  The Board 
therefore finds that the notice requirements of the new law 
have been met as to these issues.  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

 
  

I.  Compensable Evaluation for Hemorrhoids

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") also 
discussed the concept of "staged" ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. at 126.

The veteran's hemorrhoids are currently evaluated as 
noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7336, which provides that a noncompensable evaluation is 
warranted for mild to moderate external or internal 
hemorrhoids.  Large or thrombotic external or internal 
hemorrhoids which are irreducible with excessive redundant 
tissue and evidencing frequent recurrences warrant a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia or with fissures.  

The relevant medical evidence of record reflects that both VA 
and private treatment records dated from 1992 to 1998 are 
silent for complaints or treatment related to hemorrhoids.  
The records do note a history of hemorrhoids and that the 
veteran reported using hemorrhoid suppositories on a daily 
basis.  Upon VA examination dated in November 1999, the 
veteran complained of stinging, burning, and bleeding with 
bowel movements.  He denied anemia or a history of 
transfusions.  He also reported some staining on his 
undergarments, but denied ever experiencing loss of control.  
The veteran reported that his symptoms occurred about once a 
month and lasted for several days.  It was noted that the 
veteran would be asymptomatic until the next occurrence.  The 
veteran denied any history of surgery for his hemorrhoids.  
Upon physical examination, the examiner observed normal tone 
and size of the rectum and anus as well as no fecal leakage.  
He noted no redundant tissue or external hemorrhoids present.  
There was a stinging and burning sensation upon digital 
rectal examination, but no internal hemorrhoids were 
palpable.  The examiner noted no evidence of anemia and no 
active bleeding.  Diagnoses of chronic internal hemorrhoids 
and probable chronic fissure were noted.  The examiner opined 
that although no fissure was noted on a colonoscopy done in 
1990, the veteran's history was consistent with a concurrent 
fissure along with his hemorrhoid problem.  He noted that a 
fissure might have been overlooked, if present.  

At his June 1999 hearing before a Member of the Board, the 
veteran testified that he missed 3-5 days of week during a 
30-day period because of his hemorrhoids and his 
epididymitis.  He reported using suppositories on a daily 
basis at times and once or twice a week at other times.  He 
stated that the suppositories provided a little bit of 
relief.  The veteran rated the pain as a 10 and stated that 
his symptoms might last a whole week.  

Following careful consideration of the aforementioned 
evidence, the Board concludes that entitlement to a 
compensable evaluation for hemorrhoids is not warranted.  
Despite the veteran's subjective complaints, the most recent 
medical examination report reflects no external or internal 
hemorrhoids were found.  The physician also noted no active 
bleeding, redundant tissue, or anemia.  There is no medical 
evidence demonstrating that the hemorrhoids suffered by the 
veteran are large, thrombotic, or irreducible; nor does the 
record indicate persistent bleeding as a result of his 
hemorrhoids.  The Board recognizes that the November 1999 VA 
examiner also diagnosed probable chronic fissure.  However, 
he noted that no fissure was found on a 1990 colonoscopy, 
only that such would be consistent with the veteran's 
hemorrhoids.  In the absence of medical evidence of 
persistent bleeding or large, thrombotic hemorrhoids that are 
irreducible with excessive redundant tissue, the Board finds 
no medical bases upon which to assign a compensable 
evaluation.  The Board concludes that the objective findings 
are consistent with the veteran's subjective complaints of 
symptomatology occurring on an average of once a month.  The 
Board further concludes that this evidence is indicative of 
mild to moderate hemorrhoids and warrants no more than a 
noncompensable evaluation.  

The Board notes that it has considered all of the evidence, 
to include service medical records and post-service medical 
records as well.  A compensable disability evaluation is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such 
review is consistent with the Court's recent decision in 
Fenderson.

II.  Timeliness of Substantive Appeal

As to the issue of whether a timely substantive appeal was 
filed in connection with issue of entitlement to service 
connection for athlete's foot, the Board notes that appellate 
review is properly initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal after a statement 
of the case (SOC) has been issued.  A NOD must be filed 
within one (1) year from the date of mailing of notification 
of the initial review and determination; otherwise, that 
determination will become final.  The date of the letter of 
notification is considered to be the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  A Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the SOC to the veteran, or within the remainder of the one 
(1) year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the SOC will be presumed to be 
the same as the date of the SOC, and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of the letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302(a), (b) (2000).  

In the present case, the issue of entitlement to service 
connection for athlete's foot was originally denied in a 
March 1996 rating decision.  The RO notified the veteran of 
that determination in an April 1996 letter.  The veteran 
filed a NOD as to the denial of service connection for 
athlete's foot and several other issues in March 1997.  The 
RO issued a SOC as to several issues, including the issue of 
entitlement to service connection for athlete's foot, in July 
1997.  

The RO received a VA Form 9, substantive appeal, in September 
1997; however, the veteran listed the issues appealed as 
service connection for hemorrhoids, service connection for 
epididymitis with swollen left testicle, service connection 
for urethritis, and service connection for hypertension with 
coronary artery disease.  The veteran did not mention the 
issue of entitlement to service connection for athlete's 
foot.  The next document received was a VA Form 646, 
Statement of Accredited Representative in Appealed Case.  
This document was received in June 1999 and also makes no 
mention of the issue of entitlement to service connection for 
athlete's foot as being appealed.  In a June 1999 written 
statement, the veteran indicated that he was appealing the 
issue of entitlement to service connection for athlete's 
foot.  

Thus, the record indicates that the veteran was notified of 
the initial rating decision denying entitlement to service 
connection for athlete's foot in April 1996.  The veteran 
filed a timely NOD and an SOC was issued in July 1997.  
Pursuant to applicable law and regulation, the veteran had 
sixty days from the date of the SOC to perfect his appeal.  
Although the veteran submitted a VA Form 9 in September 1997, 
he did not state the issue of entitlement to service 
connection as one being appealed.  He did list four other 
issues with specificity.  See 38 C.F.R. § 20.202.  

The Board has been unable to identify any document filed 
within the requisite time period which satisfied the 
requirements for perfecting an appeal as to the issue of 
entitlement to service connection for athlete's foot. There 
is no correspondence or statement of record that can be 
construed as a request for an extension of time for good 
cause.  See 38 C.F.R. § 20.303 (2000).  Additionally, no 
additional evidence was received during that time period 
requiring the issuance of another SOC. Unfortunately, in the 
absence of a timely filed substantive appeal, an appeal was 
not perfected and the Board is without jurisdiction to 
adjudicate this claim.

The Board notes that the veteran was informed of the 
requirements for perfecting his appeal in an attachment to 
the July 1997 SOC.  Additionally, in an August 1999 decision, 
the Board noted that a timely substantive appeal may not have 
been filed as to the issue of entitlement to service 
connection for athlete's foot.  The issue was remanded to the 
RO with instructions to provide the veteran with the 
pertinent law and regulations as to substantive appeals, 
including any laws and regulations addressing the timeliness 
of substantive appeals.  The Board also noted that the 
veteran had not been given an opportunity to present evidence 
or argument as to the timeliness of his substantive appeal as 
to this issue.  The veteran was provided with the pertinent 
law and regulations in a February 2000 supplemental statement 
of the case.  

In response, the veteran submitted a written statement dated 
in September 1999, wherein he noted that he had submitted an 
appeal of the issue of entitlement to service connection for 
athlete's foot in March 1997.  He also provided a copy of his 
March 1997 appeal statement.  The Board acknowledges that the 
veteran submitted the March 1997 document and such was 
appropriately considered as a notice of disagreement.  The RO 
subsequently issued an SOC in July 1997.  At that point it 
was incumbent upon the veteran to submit a VA Form 9 as to 
this issue within 60 days of the SOC.  The record reflects 
that the veteran failed to submit a VA Form 9 or other 
substantive appeal as to the issue of entitlement to service 
connection for athlete's foot within 60 days of the issuance 
of the SOC.  

Accordingly, as the veteran failed to perfect his appeal of 
the issue of entitlement to service connection for athlete's 
foot in a timely fashion, that claim must be dismissed.



ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.  

The issue of entitlement to service connection for athlete's 
foot is dismissed.



REMAND

A review of the record reflects that in an August 1999 
decision, the Board granted entitlement to service connection 
for epididymitis with residual left epididymal enlargement 
and tenderness.  In a February 2000 rating decision, the RO 
assigned a 10 percent evaluation for the veteran's service-
connected epididymitis with residual left epididymal 
enlargement and tenderness, effective from August 16, 1995.  

In an April 2000 statement, the veteran expressed 
disagreement with the assignment of a 10 percent evaluation 
for his service-connected epididymitis.  A review of the 
record reflects that an SOC has not been issued by the RO as 
to this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of an SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999) (The NOD initiated 
review by the Board of the RO's denial of the claim and 
bestowed jurisdiction on the Court; the Board should have 
remanded the issue to the RO for the issuance of an SOC).  

Additionally, in June 2001 the veteran submitted an 
authorization for release of medical information indicating 
recent treatment for his service-connected epididymitis.  
These records have not been requested by the RO.  
Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
him for his epididymitis since 1997.  
After securing the necessary permission 
from the veteran, copies of any available 
records that are not already of record 
should be obtained and associated with 
the claims folder.

2.  The RO should issue an SOC as to the 
issue of entitlement to an evaluation in 
excess of 10 percent for epididymitis 
with residual left epididymal enlargement 
and tenderness

3.  Should a timely substantive appeal be 
received concerning this issue, all 
appropriate steps should be taken to 
prepare the case for appellate review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice from the RO.  The purpose of this REMAND is to obtain 
clarifying information and to afford the veteran due process.

The Board notes the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



